State of TexasAppellee/s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                     February 24, 2015

                                   No. 04-14-00004-CR

                                 Devon Alexander KANE,
                                        Appellant

                                             v.

                                   STATE OF TEXAS,
                                       Appellee

                 From the 216th Judicial District Court, Kerr County, Texas
                                  Trial Court No. A1319
                      Honorable N. Keith Williams, Judge Presiding


                                      ORDER
Sitting:     Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice

     The panel has considered the Appellant’s Motion for Rehearing, and the motion is
DENIED.


                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of February, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court